

LEASE AGREEMENT 


THIS LEASE AGREEMENT dated as of the 15th day of December, 2005,


BETWEEN:



   
RCA RESOURCES CORPORATION, a company incorporated under the laws of Nevada and
having its executive office at 575 Madison Avenue, 10th Floor, New York, New
York, 10022-2511




   
(“RCA”)



AND:



   
LOBAYE GOLD SARL, a limited liability company incorporated in the Republic of
Central Africa and having its executive office at Rue de L’Independence. B.P.
1084, Bangui, Republic of Centralafrica




   
(“Lobaye”)



WHEREAS:


A. 
RCA is the registered owner of certain equipment as more particularly described
in Schedule “A” attached to this lease agreement (the “Equipment”);



B. RCA and Lobaye are desirous of entering into a lease agreement for the
Equipment;


NOW THEREFORE THIS LEASE AGREEMENT WITNESSES that in consideration of the mutual
covenants, agreements, representations and warranties and of the consideration
hereinafter contained, the parties agree as follows:


1. Lease. RCA demises and leases unto Lobaye and Lobaye takes and rents the
Equipment in accordance with the terms and conditions of this lease agreement.


2. Term. Lobaye will have and hold the Equipment for and during the term of two
years commencing on the 1st day of April, 2006, and from thenceforth next
ensuing and fully to be completed and ended on the 31st day of March, 2008.


3. Rent. Lobaye will pay during the term of this lease agreement the net monthly
basic rent of US$150,000 by monthly instalments in advance on the first day of
each and every month in consecutive monthly instalments (the “Rent”), the first
such monthly instalment to be paid on 1st day of April, 2006, and subsequent
instalments will be paid on the first day of each and every month during the
term demised.


4. Net Lease. Except as expressly otherwise provided in this lease agreement,
Lobaye agrees that this lease agreement is to be absolutely net to RCA, that the
Rent and all other charges provided to be paid to RCA hereunder will be
absolutely net to RCA without set-off, variation or deduction and that all
costs, expenses and obligations of every kind and nature whatsoever relating to
the Equipment will be paid by Lobaye.
 
Page - 1

--------------------------------------------------------------------------------



 
5. Insurance. Lobaye covenants that it will, during the whole of the term of
this lease agreement or any overholding, carry public liability insurance in the
name of RCA and Lobaye, and keep them insured against all legal liability for
damages to persons or property caused by the ownership, maintenance, use or
occupancy of the Equipment, or by reason of the conduct of any business carried
on therein, with solvent insurance companies licensed, in which will not be less
than US$1,000,000.00 inclusive of bodily injury or death to two or more persons
in any one accident, and property damage. Lobaye will at all times provide RCA
with a certificate or certificates of validly subsisting insurance.
 
6. Charges. Lobaye will pay, or cause to be paid, all charges, if any, for
registration and insurance, or other similar service used, rendered or supplied
upon or in connection with the Equipment throughout the term of this lease
agreement and will pay all charges or costs in respect of maintenance and repair
of the Equipment, and will indemnify RCA and save it harmless from and against
any liability or damage on such account.


7. Access to Equipment. Lobaye will permit RCA and authorized representatives of
RCA access to the Equipment at all reasonable times during usual business hours,
for the purpose of inspecting the same and of ascertaining whether Lobaye has
failed or neglected to perform any act which it is required to perform under the
provisions of this lease agreement, and also RCA will be permitted to enter as
aforesaid for the purpose of making any necessary repairs to the Equipment and
performing any work therein, which Lobaye has failed to do, that may be
necessary to comply with any applicable and valid law, ordinance, rules or
regulations, or of any public authority, or any similar body, or to comply with
the requirements of insurance policies then in force with respect to the
Equipment. Nothing herein will imply any duty upon the part of RCA to do or to
pay for any work which under any provision of this lease agreement Lobaye may be
required to perform, and the performance thereof by RCA if Lobaye does not
perform the same after demand will not constitute a waiver of Lobaye’s default
in failing to perform the same.


8. Quiet Enjoyment. Lobaye upon paying the Rent and all other charges herein
provided for, and observing and keeping the covenants, agreements and conditions
of this lease agreement on its part to be kept, will be entitled to lawfully and
quietly enjoy, hold, occupy, control and manage the Equipment during the term of
this lease agreement without hindrance or molestation of RCA, or any person or
persons claiming under RCA, save as expressly provided by this lease agreement.


9. Default and Termination. If, during the term of this lease agreement, or any
renewal, Lobaye will make any assignment for the benefit of creditors, or if
Lobaye, becoming bankrupt or insolvent will take the benefit of any legislation
that may be in force for bankrupt or insolvent debtors, or if a receiver or
receiver-manager is appointed with respect to the assets and affairs of Lobaye,
then RCA may give Lobaye written notice of intention to end the term of this
lease agreement on a date specified by RCA in the said notice which date will
not be less than 30 days after the said notice is given and if on the date so
specified the event of default will still continue the then current month’s rent
and three months additional rent will thereupon immediately become due and
payable and the term of this lease agreement and all right, title and interest
of Lobaye hereunder will thereupon expire as fully and completely as if the said
specified date were the date herein specifically fixed for the expiration of the
term of the lease agreement, and Lobaye will then quit and surrender the
Equipment to RCA, and in any such case it will be lawful for RCA at any time
after the said termination date re-enter into and upon the Equipment, or any
part thereof and repossess and enjoy it as before.
 
Page - 2

--------------------------------------------------------------------------------



 
If, during the term of this lease agreement, or any renewal thereof, Lobaye will
make default in the payment of the Rent, and if such default will continue for
15 days after notice thereof by RCA, this lease agreement will, at the option of
RCA, cease and come to an end on a date to be specified in the said notice,
which date will not be less than 30 days after the delivery of such notice, and
Lobaye will then quit and surrender the Equipment to RCA.


If, during the term of this lease agreement or any renewal thereof Lobaye will
make default in fulfilling any of the other covenants in this lease agreement
and such default will continue for 15 days after written notice thereof by RCA
to Lobaye, Lobaye fails to proceed promptly and with all due diligence to cure
such default after the service of notice by RCA of such default, then and in any
such case, unless the default upon which said notice was based has been cured in
the meantime this lease agreement will cease and come to an end on a day to be
specified in the said notice, which date will not be less than 30 days after
delivery of such notice, Lobaye will then quit and surrender the Equipment to
RCA. In the event of a default which is capable of being cured but which cannot
with due diligence be cured within a period of 15 days, the 15 day period will
be extended for such time as will allow Lobaye proceeding promptly and with all
due diligence a reasonable opportunity to cure such default.


10. Surrender. Upon termination of this lease agreement for any reason whatever,
except upon the sale of the said Equipments by RCA to Lobaye, Lobaye will
surrender to RCA, the Equipment, together with all alterations and replacements
and additions thereof in good order, condition and repair, including all
improvements, but with the exception of any and all of Lobaye’s equipment.


11. Distress. Whensoever RCA will be entitled to levy distress against the goods
and chattels of Lobaye, it may use such force as it may deem necessary for the
purpose and for gaining admission to the Equipment without being liable to any
action in respect thereof or for any loss or damage occasioned thereby and
Lobaye expressly releases RCA from all action, proceedings, claims or demand
whatsoever for or an account or in respect of any such forcible entry or any
loss or damage sustained by Lobaye in connection therewith.


12. Monthly Tenancy. If Lobaye will remain in possession of the Equipment after
termination of the term granted, or any renewal thereof, without further written
agreement between RCA and Lobaye, a tenancy from year to year will not be
created by the implication of law, but Lobaye will be deemed to be a monthly
tenant only at the Rent payable immediately prior to such termination and
subject in all other respects to the terms of this lease agreement.


13. Liability of RCA. RCA will not be liable for any damage to any property or
person at any time by the Equipment or caused by the Equipment not due to the
negligence or wilful act of RCA, its servants or employees.


14. Indemnification. Lobaye will indemnify and save harmless RCA from any and
all liabilities, damages, costs, claims, suits or actions which RCA may sustain,
incur, or be put to as a direct result of:
 
Page - 3

--------------------------------------------------------------------------------



 

 
(a)
any breach, violation, or non-performance of any covenant, condition or
agreement in this lease agreement and contained on the part of Lobaye, to be
fulfilled, kept, observed and performed; or




 
(b)
the use or occupation by Lobaye of the Equipment in a negligent manner; or

 
(c)
any environmental concerns re hazardous wastes, arising out of Lobaye’s use of
the Equipment.



15. Liens. During the term of this lease agreement, or any renewal thereof,
Lobaye will not suffer or permit any builders’ or other liens or encumbrances
for work, labour, service or material to be filed against or attached to the
Equipment or any portion thereof.


16. Transfer and Assignment of Equipement. RCA will have the right to transfer
title to the Equipment at any time or assign its interest under this agreement.


17. Assignment by Lobaye. Lobaye will not have the right to assign or sublet the
whole or any part of the Equipment.


18. Mortgage of Equipment. It is agreed by and between the parties hereto that
RCA may mortgage the Equipment. It is further agreed that RCA may assign the
rents hereunder to such mortgagee and notice to that effect, signed by RCA, will
be sufficient authority for Lobaye to pay the rent, or such portion thereof as
is assigned to the mortgagee, and the receipt of the mortgagee will be a full
and adequate discharge to Lobaye for such payment of Rent.


19. Non-Waiver. The failure of either party to insist upon strict performance of
any covenant or condition contained in this lease agreement or to exercise any
right or option hereunder will not be construed as a waiver or relinquishment
for the future of any such covenant, condition, right or option. The acceptance
of any Rent from or the performance of any obligation hereunder by a person
other than Lobaye will not be construed as an admission by RCA of any right,
title or interest of such person as a sublessee, assignee, transferee or
otherwise in the place and stead of Lobaye.


20. Notice. All notices, demands, requests, offers, consents and other
communications (the “Communications”), which may or are required to be given by
either party to the other will be in writing. All Communications by RCA will be
delivered by prepaid registered post addressed to Lobaye at Lobaye’s address
shown on page 1 hereof or at such other place as Lobaye may from time to time
designate in a written notice to RCA. All Communications will be made by Lobaye
to RCA at RCA’s address shown on page 1 hereof or at such other place as RCA may
from time to time designate in a written notice to Lobaye. Communications which
will be served upon RCA or Lobaye in the manner aforesaid will be deemed
sufficiently served or given for all purposes required, and will be deemed to
have been served or given as of 12:00 o’clock noon on the third business day
following the posting thereof.


21. RCA to Act Reasonably. Wherever in this lease agreement, Lobaye may require
the approval, permission, license, consent or leave of RCA, RCA agrees not to
unreasonably withhold its approval, permission, license, consent or leave.
 
Page - 4

--------------------------------------------------------------------------------



 
22. Jurisdiction. This lease agreement is governed by the laws of the State of
Nevada and must be litigated in the courts of Nevada.


23. Enurement. The covenants and agreements contained in this lease agreement
will be binding upon and enure to the benefit of the parties hereto and their
successors, administrators, and permitted assigns.


24. Acceptance. Lobaye accepts this lease agreement subject to the conditions,
restrictions and covenants herein set forth and implied.




IN WITNESS WHEREOF the parties have hereunto affixed its corporate seal, duly
attested by their proper officers authorized in that behalf, as of the day and
year first above written.




The corporate seal of RCA
RESOURCES CORPORATION 
was hereunto affixed in the presence of
                                C/S
/s/ Didier Llinas
 
Authorized Signatory    






The corporate seal of    
LOBAYE GOLD SARL    
was hereunto affixed in the presence of 
                                C/S
/s/ Didier Llinas   
 
Authorized Signatory    





--

Page - 5

--------------------------------------------------------------------------------



Schedule “A”


Schedule “A” to the lease agreement dated December 15, 2005
between RCA Resources Corporation and Lobaye Gold Sarl


 


List of Equipment


(number of pages: 1)


Equipement
Number
 
Excavator Kumatsu 26 Ton with spare-parts 2002 PC 240LC-7 High Cabin, multiarm,
2 cubic metre basket/4.5 ton
1
Wheel-Loader Komatsu with spare-parts 1999 WA740-3 big basket
1
Mercedes-Benz Kipper Trucks 35Ton (6 x 6)
2
Excavator Kumatsu 35 Ton 1997 PC 340, High-pressure cabin, multiarm, 2.8 m3/5
ton
1
Wheel-Loader Komatsu 1997 WA740-3 small basket
1
Mercedes-Benz Kipper Trucks 26Ton (6 x 6)
2
Landrover Range Rover 4x4
1
Toyota Landcruiser 4x4
1
Petrol-Truck 10,000 litres
1
Renault R5
1
Bed-Loader with Truckengine
1
Backup Generator 165 KwH
1
Toolbox Komathsu
1
Box for toolbox
1
Tools (Laboratory)
1
Toolbox (general purpose)
1
Material Gold/Platinum/Palladium Foundry
1
Smelting/purification/bullionforms
1
Diamond/Geol. Soft- and Hardware
1
HP Pavillion Notebook with geol Software
1
SAT-BGAN Modem
1
12 pumps, 12 vibrating engines
12
Container (40 foot)
1
Waste-Disposal Truck with Container
1
20 litre Containers (Bidons)
80
Water-pumps with engine
14
Diesel Electicity Generator
1
Compressor (high-pressure air)
1
Tool-Bank
1
Roof-Air-Conditioning Unit
1
Scale (60 kg)
1
Truck-Spare Tires
8
Mech. Spare Parts (trucks, engines etc.)
1
Conveyer-Belt 25 metres long
1
Fan-Belts - (1 cubic metre)
1
Electrical Engines (for pumps, wash-plant etc.)
14
Car-/Truck jack Platform (Garage) - 3 ton
1





 
 
 
 
Page - 6

--------------------------------------------------------------------------------

